         Case 1:17-cr-00201-ABJ Document 444 Filed 10/11/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                       )
                                                )
                v.                              )
                                                )
 RICHARD W. GATES III,                          )             Crim. No. 17-201-2 (ABJ)
                                                )
                Defendant.                      )


    DEFENDANT RICHARD W. GATES III’S UNOPPOSED MOTION TO MODIFY
                      CONDITIONS OF RELEASE

       Richard W. Gates III, by and through counsel, respectfully requests this Court to modify

his conditions of release. Mr. Gates asks the Court to (1) remove the requirement that he be

subject to electronic GPS monitoring, (2) eliminate his curfew from 11:00pm – 7:00am, and (3)

expand the geographic area of travel for Mr. Gates to include the Eastern District of Virginia and

Washington, D.C. The Special Counsel has considered our request for these modifications and

has authorized the undersigned to represent that the Office does not oppose this motion.

       Mr. Gates will continue to comply with his present obligations to report in person weekly

to Pre-Trial Services and to allow monthly inspections of his home. If the Court believes that

some additional restrictions are necessary to insure Mr. Gates’ attendance in Court, we suggest

that he be obliged to check-in weekly with Pre-Trial Services from his home using his home

telephone landline.

       Mr. Gates’ conduct in pleading guilty and fulfilling the terms of his cooperation

agreement are part of the process he willingly embarked on to effect a course change in his life.

He understands that he will be sentenced by this Court, and he is committed to standing before

this Court to receive that sentence. He wishes the undersigned to affirm for him and to state

without hesitation that he is prepared to receive the Court’s sentence on whatever day it is


                                                 1
           Case 1:17-cr-00201-ABJ Document 444 Filed 10/11/18 Page 2 of 3



imposed. His acknowledgment of his guilt, and his record of continuing cooperation throughout

this entire process, as well as his stated commitment to appear for sentencing, are the

underpinning for this motion and for the instant requests for modification of his conditions of

release.

       The plea agreement contains very serious consequences for Mr. Gates should he violate

any of its terms or conditions. The advantages that attach to strict compliance with that

agreement, and the extraordinary disincentives to violating that agreement, alone guarantee Mr.

Gates’s appearance at any scheduled Court proceeding. Over a substantial period of time, now

approaching one year, Mr. Gates has demonstrated his resolve to comply with all conditions of

his release. Removing the GPS monitor and allowing Mr. Gates to travel within the Eastern

District of Virginia and District of Columbia without restriction will surely not increase the risk

of flight or make it less likely that Mr. Gates will appear in Court when required to do so. On a

much more personal note, removing the GPS monitor will contribute to the process of healing in

the Gates household which is on-going.

       Following his release on conditions imposed by the Court, and during the weeks

preceding the entry of his plea of guilty, Mr. Gates began a period of active cooperation with the

Office of Special Counsel. Both before the entry of the plea, and for many weeks thereafter, Mr.

Gates, whenever requested, traveled to Washington, D.C., to appear at the Office of Special

Counsel to be interviewed as part of his cooperation agreement. Those sessions have been

numerous and they continue to this day. All of Mr. Gates’ effort was undertaken in strict

compliance with his release conditions, which the Court has previously modified to facilitate his

travel to meet with counsel and to attend the many debriefing sessions with the Special Counsel

without securing advance permission.



                                                 2
         Case 1:17-cr-00201-ABJ Document 444 Filed 10/11/18 Page 3 of 3



       These meetings with the Office of Special Counsel continued during the weeks preceding

the trial of co-defendant Paul Manafort in the United States District Court for the Eastern District

of Virginia. Mr. Gates testified at that trial, during which he acknowledged his own misconduct

and his pending sentencing by this Court. That process was especially painful for Mr. Gates, and

much of that pain was anticipated as he took the stand to testify. But that was part of his bargain

with the government, and he accepted the consequences. Following that trial, Mr. Gates has

continued to cooperate with the Special Counsel and with other federal investigators by attending

current meetings at which he provides additional information. In short, Mr. Gates has been a

model cooperating witness—making himself available to federal authorities whenever they have

requested his assistance. For these many reasons we believe this Court can conclude with

confidence that Mr. Gates will appear at every call of court and that he is deserving of the relief

requested herein.

       WHEREFORE, Mr. Gates hereby respectfully moves this Court to modify his conditions

of release to remove the electronic GPS monitoring requirement and eliminate his curfew and the

restrictions on his geographical travel area as outlined in this motion. A draft order is attached.



                                                      Respectfully submitted,


                                                      /s/Thomas C. Green
                                                      Thomas C. Green
                                                      D.C. Bar No. 14498
                                                      Sidley Austin LLP
                                                      1501 K Street, N.W.
                                                      Washington, D.C. 20005
                                                      tcgreen@sidley.com
                                                      (202) 736-8069 (telephone)
                                                      (202) 736-8711 (fax)

                                                      Attorney for Richard W. Gates III

                                                  3
        Case 1:17-cr-00201-ABJ Document 444-1 Filed 10/11/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                      )
                                               )
                v.                             )
                                               )
 RICHARD W. GATES III,                         )            Crim. No. 17-201-2 (ABJ)
                                               )
                Defendant.                     )




                                            ORDER

       Upon consideration of Defendant Richard W. Gates III’s Unopposed Motion to Modify

Conditions of Release, and finding good cause shown, it is this ___ day of October, 2018, hereby

       ORDERED, that the motion is GRANTED.



                                            _______________________________________
                                            AMY BERMAN JACKSON
                                            UNITED STATES DISTRICT JUDGE
